Opinion by
Oliver, C. J.
The vice president of the petitioner testified that he made entry of the merchandise at the value suggested by the appraiser. Subsequently, the appraiser advised that the entered value should be increased, and the petitioner filed an amended entry setting forth the suggested higher value. Through oversight, however, petitioner failed to deposit the estimated duties based on the amended entered value. When the inadvertence was discovered, petitioner attempted to pay the required amount of duty, but it was too late as the merchandise had been appraised. On the record presented the court was satisfied that the relief sought should be allowed. The petition was therefore granted.